IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10494
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GUSTAVO GALINDO RAMIREZ,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:91-CR-33-01
                       - - - - - - - - - -

                          (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Gustavo Galindo Ramirez filed a Fed. R. Crim. P. 35 motion

seeking credit for time served while he was detained by state

officials prior to the imposition of his federal sentence.

     A motion seeking credit for time served by the mover prior

to the date of the imposition of his federal sentence is not

cognizable under Rule 35.   United States v. Garcia-Gutierrez, 835
F.2d 585, 586 (5th Cir. 1988).   Because Ramirez's motion is

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-10494
                                 -2-

challenging the manner in which his sentence is being executed

rather than the validity of the sentence imposed, it should be

construed as an action under 28 U.S.C. § 2241.    United States v.

Tubwell, 37 F.3d 175, 177 (5th Cir. 1994); see United States v.

Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).

     Section 2241 petitions must be filed in the district where

the petitioner is incarcerated.   United States v. Gabor, 905 F.2d
76, 78 (5th Cir. 1990).   Ramirez was incarcerated in the Western

District of Texas at the time that he filed the motion to reduce

his sentence and he remains incarcerated at that same location.

Therefore, the district court in the Northern District of Texas

did not have jurisdiction to review his § 2241 petition.

     Further, Ramirez was required to exhaust his administrative

remedies prior to filing his federal habeas petition.    See United

States v. Wilson, 503 U.S. 329, 335-36 (1992); United States v.

Dowling, 962 F.2d 390, 393 (5th Cir. 1992).    Ramirez has not

alleged that he has exhausted his administrative remedies and

there is no evidence in the record indicating that he has availed

himself of such remedies.   The district court's denial of

Ramirez's motion is AFFIRMED based on that court's lack of

jurisdiction over the § 2241 petition.

     AFFIRMED.